DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.
Accordingly, claims 1-20 are pending in this application. Claims 1, 2, 4, 6, 7, 9-12, 14, 16, 17, 19, and 20 are currently amended; claim 15 is as previously presented; claims 3, 5, 8, 13, and 18 are original.

Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  
As to claim 11, there is no antecedent basis for “the index table” in line 17. Applicant may have intended to instantiate an index table as part of the generating in line 13 as similarly done in amended claim 1. 
As to claim 14, line 11, Applicant may have intended the term “up” to be removed as similarly done with “looking up” in claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, 11, 12, 14, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alpha et al. (previously presented)(US 2003/0033275 A1), hereinafter Alpha.

As to claim 1, Alpha discloses a method for facilitating efficient indexing in a database, comprising:
maintaining, by a database system, a data table in the database. wherein the data table includes a first column for structured data and a second column for unstructured text, and wherein a row of the data table includes a first piece of data in the first column and a second piece of data in the second column (Fig. 3, #300, 315, 320; [0036], A table 300 comprising a first column with structured data such as either the price column 320 or expiration data column 325, and a second column having unstructured text such as the description column 315.);
performing word segmentation on the second piece of data to generate a first set of semantically meaningful word segments, wherein a respective semantically meaningful word segment comprises a combination of one or more phrases from unstructured text in the second piece of data (Fig. 3, #305; [0037]; [0038], I.e. Tokenizing the description column text, which includes the second piece of data, into tokens. Applicant’s specification includes single terms as ‘phrases’ (Applicant’s spec, [0051] “Word segments 330 can include phrases 'Lining,' 'Shoes,'”), thus each token of Alpha is at least analogous to a combination of one phrase as claimed.); and
generating, in an index table of the database, a set of index entries that points to the row, wherein a respective index entry comprises an index set generated using both the first piece of data stored in the first column of the row and a corresponding word segment of the first set of semantically meaningful word segments (Fig. 3, #305; [0038]; Inverted index table 305 is generated. E.g. index table 305 includes a plurality of rows, i.e. a set of index entries. Each index entry includes a Row ID field pointing a given row, and multiple index entries can point to the same row, e.g. as in the case with “cheap” and “club” tokens. Each index entry also comprises tokens, i.e. a corresponding word segment of the first set, and a corresponding value of price and expiration from the corresponding first piece of data stored in the first column of 320 or 325. At least the token, price and/or exp value, along with the Row ID pointer, when taken as a whole record form an ‘index set’ as claimed since the row in the index table is generated using both the first piece of data (price or exp) and the word segment (token), and points to the row(s) that contain corresponding data. Neither the claim nor Applicant’s specification defines what an “index set” within an index entry comprises. As such, generating the record with the elements claims reads on this feature.), and wherein the index table stores indices based on which a query to the database for the unstructured text is responded by the database system ([0038], Lines 7-11, The rows of the inverted index table 305 store the records therein, each an index set and thus as a whole table comprising ‘indices’, such that they can be searched more quickly for text in the “Description” column, i.e. search for the unstructured text. It is noted that the claim does not require actually using ‘indices’ to execute a search, merely that indices are stored somehow that it can be queried.).

As to claim 11, Alpha discloses non-transitory computer-readable storage medium storing instructions that when executed by a computer, cause the computer to perform a method for facilitating efficient indexing in a database (Fig. 1; [0026]; [0027]), the method comprising:
maintaining a data table in the database, wherein the data table includes a first column for structured data and a second column for unstructured text, and wherein a row of the data table includes a first piece of data in the first column and a second piece of data in the second column (Fig. 3, #300, 315, 320; [0036], A table 300 comprising a first column with structured data such as either the price column 320 or expiration data column 325, and a second column having unstructured text such as the description column 315.);
performing word segmentation on the second piece of data to generate a first set of semantically meaningful word segments, wherein a respective semantically meaningful word segment comprises a combination of one or more phrases from the unstructured text in the second piece of data (Fig. 3, #305; [0037]; [0038], I.e. Tokenizing the description column text, which includes the second piece of data, into tokens. Applicant’s specification includes single terms as ‘phrases’ (Applicant’s spec, [0051] “Word segments 330 can include phrases 'Lining,' 'Shoes,'”), thus each token of Alpha is at least analogous to a combination of one phrase as claimed.); and
generating a set of index entries that points to the row, wherein a respective index entry comprises an index set generated using both the first piece of data stored in the first column of the row and a corresponding word segment of the first set of semantically meaningful word segments (Fig. 3, #305; [0038]; Inverted index table 305 is generated. E.g. index table 305 includes a plurality of rows, i.e. a set of index entries. Each index entry includes a Row ID field pointing a given row, and multiple index entries can point to the same row, e.g. as in the case with “cheap” and “club” tokens. Each index entry also comprises tokens, i.e. a corresponding word segment of the first set, and a corresponding value of price and expiration from the corresponding first piece of data stored in the first column of 320 or 325. At least the token, price and/or exp value, along with the Row ID pointer, when taken as a whole record form an ‘index set’ as claimed since the row in the index table is generated using both the first piece of data (price or exp) and the word segment (token), and points to the row(s) that contain corresponding data. Neither the claim nor Applicant’s specification defines what an “index set” within an index entry comprises. As such, generating the record with the elements claims reads on this feature.), and wherein the index table stores indices based on which a query to the database for the unstructured text is responded by the database system ([0038], Lines 7-11, The rows of the inverted index table 305 store the records therein, each an index set and thus as a whole table comprising ‘indices’, such that they can be searched more quickly for text in the “Description” column, i.e. search for the unstructured text. It is noted that the claim does not require actually using ‘indices’ to execute a search, merely that indices are stored somehow that it can be queried.).

As to claims 2 and 12, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Alpha discloses wherein the set of index entries is stored in corresponding rows of the index table of the database (Fig. 3, #305; [0038]).

As to claims 4 and 14, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Alpha discloses determining a piece of structured data and an unstructured text phrase from a query with mixed parameters (Fig. 3, #305; [0038]; [0079]; [0080], A query phrase is identified);
performing word segmentation on the unstructured text phrase to generate a second set of semantically meaningful word segments ([0079]; [0080], The query phrase is tokenized into separate terms to compare to keys matching index entries to search and obtain results.);
determining query keys for the query by querying the index table based on a combination of the piece of structured data and a respective word segment of the second set of semantically meaningful word segments ([0038]-[0040]; [0079], The query phrase is tokenized into separate terms to compare to keys matching index entries to search and obtain results.); and
from the database by  locating one or more rows corresponding to [up] the query keys in the data table ([0038]-[0040]; [0079], The query phrase is tokenized into separate terms to compare to keys matching index entries to search and obtain results.).  
  
As to claims 5 and 15, the claim is rejected for the same reasons as claim 4 and 14 above. In addition, Alpha discloses wherein determining the query keys further comprises:
obtaining a plurality of sets of lookup keys from the set of index entries, wherein a respective set of lookup keys corresponds to the piece of structured data and a corresponding word segment of the second set of semantically meaningful word segments ([0038]-[0040], Matching values, i.e. lookup keys, in the indexes are found, and used to obtain the rows and thus RowIDs, i.e. lookup keys, upon intersecting results.); and
obtaining the query keys by determining an intersection of the plurality of sets of lookup keys ([0038]-[0040], Matching values, i.e. lookup keys, in the indexes are found, and used to obtain the rows and thus RowIDs, i.e. lookup keys, upon intersecting results.).

As to claims 9 and 19, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Alpha discloses wherein the second column is a target column that is accessed by most queries to the data table of the database ([0030]; [0034]).  
Additionally, the feature “the second column is a target column that is accessed by most queries to the data table of the database” is non-functional descriptive material and does not carry patentable weight. The method does not determine access by most queries, nor use most queries to the data table” does not affect the steps performed by the claims as is thus non-functional. See MPEP §2111.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alpha as applied above, and further in view of Alpha.

As to claims 3 and 13, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Alpha renders obvious wherein the data table further includes a third column for a primary key of the data table, and wherein a respective index entry of the set of index entries further includes a third piece of data of the third column of the row (Fig. 3, #305; [0038]; [0039], I.e. "Row IDs". Index entries of both the inverted index and B-tree index contain entries with “Row IDs” to reference corresponding rows of the data table. Thus, while not explicitly disclosed, the data table must also contain the same Row ID values to reference, and would have been obvious to do so as a primary key of a ‘third column’ as well-known in the art and to enable the ability to uniquely identify the rows to work, e.g. with an Oracle database ([0006]; [0041])).  

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alpha as applied above, and further in view of Ponnekanti (previously presented)(US 6,606,626 B1).

As to claims 6 and 16, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Alpha discloses updating the row of the data table with a new piece of data for the first column ([0002]) by:
generating, in the index table, a second set of index entries that points to the row, wherein a respective index entry of the second set of index entries comprises an index set generated from the new piece of data and a corresponding word segment of the first set of semantically meaningful word segments (Fig. 3, #305; [0038]; Any new index entries are created in the same manner previously described with respect to claims 1 and 11, thus as a second set.); and
updating the row with the new piece of data in the first column ([0002]; [0038]).
Alpha does not specifically disclose updating includes deleting a respective index entry of the set of index entries.
However, Ponnekanti discloses updating the row of the data table with a new piece of data for the first column (Col. 17, Lines 55-67, inserting a row as part of an update is updating all columns in the process.) by:
(B, Col. 14, Lines 38-44; Col. 17, Lines 55-67, an update to a database index includes a delete followed by an insert.);
generating a second set of index entries that corresponds to the row, wherein a respective index entry of the second set of index entries comprises an index generated from the new piece of data (Col. 14, Lines 38-44; Col. 17, Lines 55-67); and
updating the row with the new piece of data in the first column (Col. 17, Lines 55-67, inserting a row as part of an update is updating all columns in the process.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Alpha with Ponnekanti such that when new data is inserted or used to update existing table data, the tables and indexes of Alpha are updated like in Ponnekanti, e.g. utilizing a delete of an index entry of Alpha followed by insertion of a new index entry and thus in the process updating data of the first column, the new index entry being created as index entries disclosed by Alpha. The motivation for doing so would have been to ensure index key entries remain in a correct position for lookup (Ponnekanti, Col. 14, Lines 38-43.).

As to claims 7 and 17, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Alpha discloses updating the row of the data table with a new piece of data for the first column and a new phrase of unstructured text for the second column ([0002]) by:
deleting a respective index entry of the set of index entries;
performing word segmentation on the new phrase of unstructured text to generate a third set of semantically meaningful word segments (Fig. 3, #305; [0037]; [0038], I.e. Tokenizing the description column text into tokens. Any number of sets can obviously be created with any number of database updates.);
generating, in the index table, a third set of index entries that  points to the row, wherein a respective index entry of the third set of index entries comprises an index set generated from the new piece of data and a corresponding word segment of the third set of semantically meaningful word segments (Fig. 3, #305; [0038]; Any new index entries are created in the same manner previously described with respect to claims 1 and 11, thus as a third set.); and
updating the row with the new piece of data in the first column and the new phrase of unstructured text in the second column ([0002]; [0038]).  
Alpha does not specifically disclose updating includes deleting a respective index entry of the set of index entries.
However, Ponnekanti discloses updating the row of the data table with a new piece of data and a new phrase of unstructured text by:
deleting a respective index entry of the set of index entries (Col. 14, Lines 38-44; Col. 17, Lines 55-67, A table update can require updating the index. Updating the index is performed as a delete followed by an insert.);
generating a third set of index entries that corresponds to the row, wherein a respective index entry of the third set of index entries comprises an index generated from the new piece of data (Col. 14, Lines 38-44; Col. 17, Lines 55-67); and 
updating the row with the new piece of data (Col. 17, Lines 55-67).
Ponnekanti, Col. 14, Lines 38-43.).

As to claims 8 and 18, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Alpha does not specifically disclose deleting the row of the data table by:
deleting a respective index entry of the set of index entries; and
deleting the row from the data table.  
However, Ponnekanti discloses deleting the row of the data table by:
deleting a respective index entry of the set of index entries (Col. 17, Lines 55-63, During deletion of a row, index rows are corresponding deleted.); and
deleting the row from the data table (Col. 17, Lines 55-63).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Alpha with Ponnekanti such that deletions of data to Alpha occur as done by Ponnekanti. The motivation for doing so would have been to ensure the data of Alpha is updated to reflect the received changes so as to not store, find, or return deleted data (Alpha, [0002]; Ponnekanti, Col. 17, Lines 55-63).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alpha as applied above, and further in view of Wang (previously presented)(US 2014/0317047 A1).

As to claims 10 and 20, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Alpha does not specifically disclose wherein the database stores data associated with an online transaction processing (OLTP) service, and wherein the data table includes transaction records of the OLTP service.
However, Wang discloses wherein the database stores data associated with an online transaction processing (OLTP) service, and wherein the data table includes transaction records of the OLTP service (Fig. 1 #121, 127; Fig. 2; [0085]-[0089]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Alpha with the teachings of Wang by modifying Alpha to store OLTP data like Wang so as to store data associated with an OLTP service like in Wang that can utilize the data of the database (Wang, Fig. 1 #121, 127; Fig. 2; [0085]-[0089]). The motivation for doing so would have been to utilize the database of Alpha for OLTP services as “often used” for to enable Alpha to perform transaction-related functions (Wang, [0002]; [0085]).
Additionally, “wherein the database stores data associated with an online transaction processing (OLTP) service, and wherein the data table includes transaction records of the OLTP service” is non-functional descriptive material and does not carry patentable weight. The fact that the data stored is specifically records of an OLTP service is not recited as being used for any 

Response to Arguments
Applicant's arguments filed 10 November 2021 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	At pages 9-10, with respect to the rejection of claim 1 under 35 USC §102, Applicant argues that the Office Action admits that Alpha cannot generate a phrase that comprises multiple words. Applicant argues that semantically meaningful word segments comprise a combination of one or more phrases and that individual tokens of Alpha are not the same as combination of phrases.
	As to (a), Applicant’s arguments have been fully considered but are not persuasive. Applicant ignores the breadth of the limitation as set forth in the rejection. The limitation is “a respective semantically meaningful word segment comprises a combination of one or more phrases.” I.e. the claim requires as little as one phrase. Since a phrase as described by Applicant’s specification includes an individual term as set forth in the rejection above, a semantically meaningful word segment, as claimed, can be read on by a single term such as a token of Alpha. If Applicant wants a semantically meaningful word segment to require more than a single term, then Applicant must explicitly claim it as such.

(b)	At page 10, with respect to the rejection of claim 1 under 35 USC §102, Applicant argues to the meaning of an index as argued on page 4 of the previous Office Action.
	As to (b), Applicant’s arguments have been fully considered but are moot in view of Applicant’s amendments to the claims. Claim 1 no longer recites an index, but a more generic “index set” which is not recited anywhere in Applicant’s specification and is thus interpreted as claimed. Further, Applicant’s argument to a “database index” being defined, even if an “index” was claimed, is invalid. Applicant refers to [0034]-[0035], however, neither of these recite an explicit and limiting definition of an “index,” let alone a “database index” or an index corresponding to the claimed language. Applicant is reading features of the specification improperly into claims. Regardless, the claim recites an “index set”. More specifically, “respective index entry comprises an index set generated using both the first piece of data stored in the first column of the row and a corresponding word segment of the first set of semantically meaningful word segments.” Thus, an “index set” is merely index-like feature generated somehow “using both the first piece of data stored in the first column of the row and a corresponding word segment of the first set of semantically meaningful word segments.” As set forth in the rejection of claim 1 above, generating a row in the inverted index table of Alpha is generating an “index set” since the data of the row as a whole is generated using the first piece of data (e.g. at least price or exp values) and a corresponding word segment (e.g. token value). As this is all that is required of the claimed “index set” a given row of table 305 reads on the limitation. Furthermore, and not necessarily required by the claim, when taken as a whole with the Row ID which points to a row in the source data table, a given row of table 305 forms 

(c)	At page 11, with respect to the rejection of claim 1 under 35 USC §102, Applicant argues that the structured data of column 320 of Alpha stores price information that cannot be used for indexing due to repetition, that row identifiers of Alpha are not indices since they do not point to the same row that includes “the description column text.” Applicant argues that a row identifier of table 305 is not present in table 300 of Alpha.
	As to (c), Applicant’s arguments have been fully considered but are not persuasive. The rejection does not state that row identifiers alone are indices. Applicant’s argument that the structured data of column 320 of Alpha stores price information that cannot be used for indexing due to repetition is without any support and illogical on the face. The data Applicant refers to is explicitly stored in “an inverted index table” used to index data ([0038]). It’s not clear what repetition has to do with the claimed language, and it is clear that the data is in fact indexed as the whole purpose of Alpha is to index the data. 
As to the Row IDs, an index alone for one is not even claimed nor is a Row ID alone ever interpreted as an index. As set forth in the rejection, the row identifiers in combination with the corresponding unstructured and structured data of a given row in inverted index table 305 would form the claimed index set which points back to the row(s) of source table 300. Hence, why the table is called an inverted index table. 


(d)	At page 11 with respect to the rejection of claim 1 under 35 USC §102, Applicant recites claim language and refers to Fig. 2, and [0045]-[0049] of Applicant’s specification.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant refers to the specification, however the claims are not limited by the specification and are in fact more broadly written. Applicant appears to be interpreting the claimed index entries as having multiple fields or column values where an index is one of the multiple fields like in Fig. 2. However, the claims simply do not require this, and in fact Fig. 2 is very different from what is actually claimed. In Fig 2 and [0045]-[0049], each index entry comprises the same index 212 and 214 which are built on the entire columns 204 and 206 respectively. The claim requires no such specificity. Further, neither of these indices use both the first piece of data and a corresponding word segment. Rather the indices are generated from the data of first column(s) only and these same indices stored in each index entry 

(e)	At pages 11-12, with respect to independent claim 1, Applicant appears to argue that the claim is allowable for the reasons previously argued with respect to independent claim 1.
	As to (e), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (a)-(d) above with respect to claim 1, and also for the respective reasons set forth in the rejection of claim 11 above.

(f)	At page 12, with respect to the rejections of dependent claims 2-10 and 12-20, Applicant argues that the claims are allowable for at least the reasons previously argued with respect to claims 1 and 11 by virtue of their respective dependencies therefrom.
	As to (f), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (a)-(e) above with respect to claims 1 and 11, and also for the respective reasons set forth in the rejections of claim 2-10 and 12-20 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167